Opinion op the Court by
Chiep Justice Hobson—
Affirming.
W. C. Marshall, a real estate agent, brought this suit against O. C. Fain to recover $220. He alleged that Fain had employed him to sell his farm, authorizing him to sell it for $11,000, and agreeing to pay him a commission of 2 per cent.; that he sold it to W. T. Bourne, and that Fain declined to complete the sale. Fain answered pleading that he did not own 35 acres of the land in fee; that he owned the remainder in this 35 acres, and had leased the life estate ait $45 a year; that he had authorized Marshall to sell the farm for $11,000 if the purchaser would accept an assignment of the lease and pay the $45 a year to the life tenant. The case was submitted to the jury under instructions which admirably presented the- issue. The jury found for Marshall, and the court having entered judgment on the verdict, Fain appeals.
The only question made on the appeal is that the verdict is palpably against the evidence. We cannot so hold. A verdict will not be disturbed simply because the jury credited one set of witnesses rather than another.
Judgment affirmed.